Citation Nr: 9920994	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1971 to 
December 1971 and had inactive duty training on March 2, 
1991, and March 3, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1991 rating decision of the 
Milwaukee, Wisconsin, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for low back pain and neck pain.  The 
Board remanded these claims in July 1995, February 1997, and 
November 1998.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding of a 
current disability as a result of the injury the appellant 
sustained during his weekend of inactive duty training in 
March 1991.


CONCLUSION OF LAW

The appellant has not established by a preponderance of the 
evidence that he is a veteran of the March 2, 1991, to March 
3, 1991, time period  38 U.S.C.A. § 101(24) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant had a period of inactive duty training on March 
2, 1991, and March 3, 1991.  On March 3, 1991, the appellant 
slipped on ice and fell backwards, hitting his shoulder 
blades and the back of his head.  He was brought to St. 
Mary's Hospital Medical Center in Madison, Wisconsin.  Dr. 
Holt noted that the appellant complained of upper back pain 
and headache and that there was no loss of consciousness.  
The appellant denied neck pain.  Dr. Holt stated that the 
appellant was oriented time three.  Examination of the head 
was atraumatic.  The lumbar spine was moderately tender.  
There was no deformity.  The lumbosacral spine was negative.  
Examination of the cranial nerves, the motor sensory, and the 
deep tendon reflexes were normal.  The diagnostic impression 
was back contusion.  X-rays of the dorsal spine showed no 
compression fractures and no paraspinal widening.  The 
pedicles appeared intact, and the vertebral body height 
appeared normal.  The impression was essentially negative 
dorsal spine examination.

Private medical records from Dr. David A. Rutledge reveal 
that he began seeing the appellant regularly following the 
March 1991 fall.  In April 1991, the appellant had a MRI of 
the cervical spine, which was normal.  In May 1991, the 
appellant reported that the pain had not improved.  Dr. 
Rutledge noted that palpation revealed some "seemingly 
inconsistent tenderness" over one of the spinous processes 
of the dorsal spine.  There was no muscular tension or 
tenderness.  The assessment was "[b]ack pain of a 
surprisingly prolonged course following a slip and fall in 
Madison; now at 2 months."  Later in May, the appellant 
reported that he had stepped into a woodchuck hole in his 
back yard and twisted his lower back.  The appellant reported 
slow improvement of back pain in June 1991.  In July 1991, 
Dr. Rutledge reported that a June 1991 examination indicated 
significant physiologic impairment.  In August 1991, the 
appellant reported back pain and extremity weakness.  Dr. 
Rutledge noted that the appellant had continuing 
musculoskeletal pain, but which mechanism was very unclear.

Medical records from the Fort Atkinson Hospital showed that 
the appellant underwent physical therapy for about three 
weeks following the March 1991 fall.  He was seen in April 
1991 for muscle pain, low back pain, and headaches.  Dr. 
Krisada Chan noted that the appellant had been seeing Dr. 
Rutledge every week since the fall with symptoms of pain in 
the low back and pain between the shoulder blades.  The 
appellant reported that the pain radiated to both arms and 
both legs and was associated with intermittent numbness of 
both hands.  He reported pain in his hips.  Dr. Chan noted 
that Dr. Rutledge had tried the appellant on various types of 
anti-inflammatory agents without success.  Dr. Chan stated 
that a review of the CT scan of the head was negative.  She 
noted that there was no tenderness of his cervical spine to 
palpation and no evidence of neck muscle spasm.  He had some 
tenderness between the scapulae.  Flexion and extension 
movements of his neck were full without discomfort.  The 
foraminal sign was negative on both sides.  Straight leg 
raising test was negative on both sides.  His gait and 
station were normal.  The motor examination showed no 
evidence of muscle atrophy and no focal motor weakness.  Dr. 
Chan stated that the appellant had muscle-giveaway-type of 
weakness and that she did not feel there was any weakness in 
his arms.  There was no evidence of motor weakness in his 
lower extremities.  The reflexes were symmetric and within 
normal limits.  The sensory examination was normal.  Tinel's 
sign was slightly positive over the ulnar nerve at the left 
elbow.  The impression was that the appellant had generalized 
symptoms of pain following a fall one month ago with negative 
neurologic examination.  Dr. Chan stated that she believed 
that the appellant sustained a soft tissue injury and that by 
history and examination, she saw no evidence of nerve root 
injury or nerve root impingement.

The appellant underwent a VA examination in September 1991.  
The appellant reported the March 1991 slip and fall.  The 
appellant complained of pain in his low back with "pins and 
needles" across his low back.  He stated that the pain was 
constant and severe and worse with activity.  The examiner 
noted that the appellant was pessimistic about returning to 
work.  The appellant reported no upper or lower extremity 
symptoms.  Upon physical examination, the VA examiner stated 
that the appellant had several tender spots on the neck.  
There was negative midline tenderness.  There was good range 
of motion in flexion, extension, rotation, and bending 
without increased symptoms.  Neurologic examination was 
intact in upper extremities.  The spine was not tender to 
palpation except mildly at approximately T8.  Range of motion 
was very poor with flexion, extension, but good with rotation 
and bending.  Gentle compression on top of head markedly 
increased neck and low back pain.  Neurologic examination of 
the lower extremities revealed 5/5 motor strength in all 
groups although there was an inconsistent "catch and 
release" pattern.  Sensation was intact.  Deep tendon 
reflexes were 2+/2+ in the knees and 1+/2+ in the ankles.  
Straight leg raising was negative to 90 degrees sitting and 
positive at 45 degrees on the right in the supine position 
and positive at 60 degrees on the left in the supine 
position.  X-rays taken of the cervical spine, thoracic 
spine, and lumbar spine were negative.  The MRI of the 
cervical spine was normal.  The assessment was chronic neck 
and back pain of unclear etiology unassociated with nerve 
deficits or objective findings on examination or imaging.  
The examiner noted that there was some suggestion of 
functional component on the examination.

Additional private medical records from Dr. Rutledge reveal 
that in December 1991, the appellant was involved in an 
automobile accident where the car he was driving struck a car 
that had pulled into his path doing about 45 miles per hour 
at the time.  The muscular tension and pain in his lumbar 
back seemed to gradually increase over the couple of hours 
following the accident.  There was no other gross trauma.  
The assessment was chronic back pain following fall and 
contusion earlier this year; essentially a chronic pain 
problem and exacerbation of the same due to otherwise minor 
injury sustained in automobile accident of December 1991.

The appellant underwent a private examination by Dr. Pamela 
Vincent in January 1992.  She reported the appellant's 
medical history.  The appellant reported that he had been 
experiencing the same pain since the fall in March 1991.  Dr. 
Vincent noted that the appellant had a large packet of x-rays 
and a cervical spine MRI and that none revealed any 
significant abnormalities.  Examination of the extremities 
revealed no asymmetry of color or temperature of the 
extremities.  There were no lesions.  Neck range of motion 
was full.  There was discomfort with flexion and extension.  
There was tenderness from the base of the skull to the lumbar 
spine, which was present throughout the entire spine and 
worse in the intrascapular region and the entire lumbar 
spine.  There was no significant palpable muscle spasm.  
Flexion was 30 degrees with pain.  Straight leg raising was 
positive bilaterally with pain in the lower back at 
approximately 30 degrees.  Muscle bulk, tone, and power were 
normal in the upper and lower extremities.  Deep tendon 
reflexes were 1+ and symmetric in the upper extremities and 
2+ and symmetric in the ankle jerks and knee jerks.  Toes 
were downgoing bilaterally.  Coordination and gait were 
normal.  Sensory was intact to light touch and pinprick in 
the upper and lower extremities.  The impression was that the 
appellant had spine and four extremity pain secondary to 
trauma approximately ten months prior.  Dr. Vincent noted 
that the appellant had no neurologic deficit on today's 
examination and that the appellant had had an extensive 
evaluation which did not reveal any surgical lesion.

February 1992 and June 1992 private medical records from Dr. 
Rutledge reveal that the appellant continued to complain of 
back pain.  In June 1992, Dr. Rutledge noted that the 
appellant had requested that he emphasize the severity of the 
appellant's disability when preparing the summary for the 
lawyer in Milwaukee.  Dr. Rutledge did not perform an 
examination on the appellant at that time, but noted that the 
appellant had chronic back pain with an etiology that was 
"really not clear."  He further noted that, 
"Unfortunately, there have been no physical findings to 
correlate with the severity of his pain."  In August 1992, 
the appellant continued to complain of pain from the base of 
his skull to his ankles.  Dr. Rutledge noted that there was 
no time for an examination and added that, "I'm frankly not 
sure this would help me help this gentleman clinically 
anyway."  The assessments were (1) chronic back pain (Dr. 
Rutledge noted that he suspected that there may be a strong 
psychological component, at this point, considering the 
amount of stress the appellant was under) and (2) multiple 
problems concerning financial and legal difficulties, lack of 
benefits or compensation.  

In October 1992, the appellant was in an automobile accident 
where he was sitting in the passenger seat of the car (which 
was not moving) and a car came and struck the car on the left 
side.  The appellant reported no loss of consciousness, and 
no apparent injury or pain immediately afterward.  The 
following morning he had pain in the right side of the 
posterior of his neck and stiffness.  Upon physical 
examination, the appellant had nearly full flexion with 
tightness in the right posterior neck.  Extension was greatly 
inhibited moderately, with contralateral muscle tightness.  
Palpation revealed tenderness in the right posterior region 
just beneath the occiput.  The assessment was acute sprain of 
neck and possible acute facet syndrome involving the upper 
intervertebral facet joints of the right side.  In November 
1992, Dr. Rutledge noted that the appellant's neck had 
improved.  In February 1993, the appellant reported increased 
pain.  

In a December 1992 letter, Dr. Rutledge stated that the 
appellant had chronic pain syndrome and that such diagnosis 
was real and occurred in people of many walks of life, which 
was not to be confused with malingering.  He suggested a 
referral to determine if the appellant had a legitimate 
physical impairment.  Dr. Rutledge noted that a proposal to 
discharge the appellant would commit an injustice.  

In April 1993, the appellant was examined by a private 
physician, James Agre, Ph.D.  Mr. Agre reported the 
appellant's history in detail and reported physical findings 
from his examination of the appellant.  A diagnosis was not 
entered, nor was a medical opinion as to the etiology of the 
appellant's current physical findings entered.

The appellant underwent private psychological testing with 
Dr. Robert L. Hodes in April 1993.  Dr. Hodes noted the 
appellant's medical history.  He found that the testing 
completed by the appellant was valid.  His final impression 
was as follows:

This examiner agrees with Dr. Rutledge in 
that the patient presents with a classic 
chronic pain syndrome with somatic 
focusing, apparent learned pain 
behaviors, reactive dysphoria, insomnia, 
and activity restrictions.  It's not 
clear to this examiner what psychosocial 
factors contributed to producing this 
patient's pain complaint[,] although he 
now has insomnia, deconditioning, and a 
mild depression.  Also, financial 
operants are present . . . . 

The appellant underwent a private examination by Dr. Julius 
Chosy of internal medicine in April 1993.  Dr. Chosy reported 
the appellant's history.  Upon physical examination, Dr. 
Chosy noted that the appellant exhibited moderate pain 
behavior during the interview and examination.  The appellant 
walked with a limp, favoring the left.  The was maybe a one-
third limitation of turning his neck to the right; otherwise, 
the range of motion of his spine was normal.  There were 
tender points in the upper cervical spine, the mid posterior 
cervical muscles, the trapezii, the right rhomboids, and the 
lumbar paraspinal muscles.  The appellant had no atrophy, and 
had normal muscle strength.  His neurological examination was 
unremarkable.  The assessment was as follows:

I am puzzled by his continuing symptoms, 
and reported degree of severity.  His 
physical examination is compatible with a 
mild myofascial syndrome, but I think at 
this point, his diagnosis must be 
somatiform pain disorder.  He reports 
many of the symptoms of depression, but 
does not meet the Diagnostic and 
Statistical Manual criteria for that 
diagnosis.

In an April 1993 letter, Dr. James Agre stated that he, Dr. 
Hodes, Dr. Chosy, and Kathy Gombar, a registered nurse, all 
felt that the appellant had chronic pain syndrome.

In June 1993, Dr. Rutledge diagnosed the appellant with 
chronic pain syndrome.  In December 1993, the appellant 
reported increased low back pain.  Upon physical examination, 
Dr. Rutledge noted that the appellant appeared grossly 
unchanged.  The assessment was chronic pain syndrome.  In 
February 1994, the appellant fell at work in the parking lot.  
He reported that his neck and lumbosacral spine were painful.  
He was examined in March 1994.  Examination of the neck 
revealed active range of motion to be essentially normal in 
all six directions, although rotation to the right increased 
discomfort in the right posterior (paraspinous) muscles.  
Palpation over the lumbosacral spine revealed no tenderness.  
With flexion, he encountered pain at about 45 degrees, 
causing him to stop.  The assessment was recent exacerbation 
of chronic pain syndrome due to fall on ice in employer's 
parking lot.

In March 1995, the appellant reported increasingly severe 
back pain and radiation of pain into the left leg over the 
last couple of months.  Dr. Rutledge noted that the appellant 
moved better than most people with low back pain.  He further 
noted that the appellant was able to remove both shoes while 
sitting on the end of the examination table by bringing his 
foot up to table level on each side.  Sensation was intact to 
light touch over both legs.  Deep tendon reflexes were 
symmetrical, trace to 1+ at the knees and 0 to race at the 
Achilles tendons.  The assessment was chronic pain syndrome 
with back pain and radiation into the left leg and "[d]oubt 
sciatica."  

The appellant underwent a VA examination in November 1995.  
The examiner reported that upon ambulation, the appellant 
initially stated that he had a slight limp on the left, but 
after walking a ways, the examiner noted that the appellant 
had essentially a normal gait.  Examination of the cervical 
spine revealed mild tenderness to palpation in the upper 
paraspinal muscles on the left.  He had no tenderness to 
palpation over the spinous processes and no step off.  Range 
of motion of the cervical spine was 30 degrees flexion, 
20 degrees extension, 35 degrees of rotation bilaterally, and 
20 degrees of lateral bending bilaterally.  Examination of 
the lumbar spine revealed tenderness to palpation at 
approximately L2-L5 over the spinous processes.  He also had 
some discomfort over the left buttock region, but not in the 
sciatic notch.  He had no right sacroiliac joint or right-
sided notch tenderness to palpation.  Range of motion was 
60 degrees flexion, 5 degrees extension, 20 degrees lateral 
bending bilaterally, and less than 15 degrees rotation 
bilaterally.  

The appellant reported decreased sensation to light touch in 
both hands over the dorsal and palmar aspects with the left 
being decreased as compared to the right, but neither one was 
noted to be normal.  Reflexes were 0/4.  The appellant had 
intact sensation to light touch throughout the remainder of 
both upper extremities.  He had intact sensation to light 
touch throughout both lower extremities at this time.  Manual 
motor testing revealed 5/5 motor strength in the bilateral 
upper deltoids, biceps, triceps, wrist flexion, extension, 
and grip strength.  He had 5/5 motor strength on testing the 
bilateral extremities with hip flexion, abduction, adduction, 
quadriceps, hamstrings, ankle dorsiflexion, plantar flexion, 
inversion, and eversion.  He did have weak extensor hallucis 
longus function, as he had had surgery on both toes in the 
past.  Straight leg raising and Lasegue signs were negative 
bilaterally.  X-rays of the cervical spine and lumbar spine 
showed no bony abnormalities.  The assessment was chronic 
neck and pack pain with normal radiographs.  The VA examiner 
stated that the etiology of the appellant's pain was unclear 
at this time.  The examiner did not recommend any further 
diagnostic evaluations at this time, as the patient did not 
have a history or physical examination which had correlated 
with any neurologic compromise such as herniated disc in his 
cervical spine or lumbar spine.  The examiner noted that the 
appellant's injuries were service connected from his ice fall 
in the military in 1990, but stated that that he could not 
appreciate any objective findings of a problem in the 
cervical spine and the lumbar spine.

In December 1995, the appellant underwent an electromyography 
and nerve conduction studies.  The appellant reported that he 
had been in two car accidents: one in November 1991 and 
another in October 1992.  He stated that no injuries resulted 
from the November 1991 accident and that he had difficulty 
rotating his neck towards the left following the October 1992 
accident.  Upon physical examination, the examiner noted that 
the appellant's active range of motion of the neck was full 
in all directions with the exception of rotation of the head 
to the left, which was limited to approximately 45 degrees 
from the midline.  Motor testing revealed a normal bulk and 
tone to his muscle groups.  Hand grip was rated at 
approximately 4+/5 bilaterally.  Left elbow extension was 
rated at approximately 5-/5.  His motor examination otherwise 
revealed full motor strength in all remaining groups.  
Sensory examination revealed decreased pinprick sensation in 
the upper extremities.  He also had decreased pinprick 
sensation in the L4 dermatome of the left lower extremity.  
The remainder of the sensory examination was within normal 
limits.  His gait and coordination were also within normal 
limits.  Straight leg raising was positive on the left at 
approximately 80 degrees and positive on the right at 
approximately 60 degrees.

The examiner noted that the appellant had no augmentation and 
was able to straight leg raise to 90 degrees without pain in 
the sitting position.  The deep tendon reflexes were slightly 
decreased in the ankles at 1+ and normal at the knees.  His 
triceps reflexes were absent and his biceps and 
brachioradialis reflexes were approximately 1+ bilaterally.  
The VA examiner stated that because the multiple sets of x-
rays have been negative and the MRI of the cervical spine was 
negative and noted that no further imaging was necessary.  
The summary was that the electromyography was a normal study.  
The nerve conduction study revealed that the appellant had 
bilateral distal median neuropathy at the wrist (which 
correlated with carpal tunnel syndrome) and bilateral distal 
peroneal neuropathies, left greater than right.  There was no 
ongoing denervation, and no convincing evidence for 
radiculopathies.

In February 1996, the RO requested a medical opinion from a 
VA physician.  The RO specifically requested that the VA 
physician review the December 1995 neurological summary along 
with the electromyography and nerve conduction studies.  The 
RO asked, "Do the neurological summary and studies indicate 
any residuals disability resulting from a low back and 
cervical spine conditions allegedly incurred on March 3, 
1991?"  The RO noted that nerve conduction studies noted 
median neuropathies at the wrist, but that had been 
correlated with carpal tunnel syndrome and distal peroneal 
neuropathy, but that there were no ongoing denervation or 
"convincing" evidence for radiculopathies.  The RO asked if 
it was as likely as not that there was radiculopathy stemming 
from the March 3, 1991, injury.

In a March 1996 memorandum, the VA physician wrote the 
following:

1.  In March 1991[,] the veteran fell on 
the ice and sustained multiple soft 
tissue injuries to his neck and back.  
Over the years[,] he has continued to 
complain of di[f]fuse pains allegedly 
resulting from this fall.

2.  In the past[,] the service connection 
for these injuries was denied because it 
was felt that they were acute.

3.  On [April 10, 1991,] the veteran was 
examined at Ft. Atkinson Memorial 
Hospital in Ft. Atkinson, W[isconsin].  
At that time he complained of neck pain, 
low back pain and headaches following the 
fall in march 1991.  The final impression 
was "generalized symptoms of pain 
following a fall a month ago with 
negative neurologic exam."  The examiner 
felt the patient sustained a soft tissue 
injury.  By history and examination there 
was no evidence of nerve root injury or 
nerve root impingement.

4.  On [September 26, 1991,] the veteran 
had an exam at the VA.  At that time it 
was felt he had chronic neck and back 
pain of unclear etiology unassociated 
with nerve deficits or objective findings 
on exam or imaging.  There was some 
suggestion of functional component on 
exam.

5.  In November 1991 and again in October 
1992 the veteran had unrelated motor 
vehicle accidents.

6.  Nerve conduction studies on [December 
7, 1995,] revealed, among other findings, 
bilateral distal peroneal neuropathies, 
left greater than right.  There was no 
ongoing denervation and no convincing 
evidence for radiculopathies.

7.  In view of the normal neurological 
examination in April 1991 and September 
1991[,] it is the impression of the 
undersigned that the bilateral distal 
peroneal neuropathies found on nerve 
conduction studies in December 1995 are 
not related to the accident in March 
1991.

In April 1996, the appellant underwent a private neurological 
evaluation by Dr. Charles E. Miley.  Dr. Miley noted some of 
the appellant's history and that the appellant had undergone 
electrodiagnostic testing at the VA in December 1995.  He 
noted that the testing revealed a neuropathy, but did not 
indicate any radiculopathy or any abnormalities that would be 
related in any sense to the appellant's injury.  He stated 
that the appellant "doesn't have symptoms of neuropathy as 
far as I can tell."  Upon physical examination, gait and 
station were normal.  There was no limb weakness.  The tendon 
jerks were 1+ and symmetrical throughout except for ankle 
jerks, which were trace.  Plantar responses were downgoing.  
Sensation to pin and vibration in the lower extremities were 
within normal limits.  The relevant impression was chronic 
pain syndrome "which the patient relates to a fall on the 
ice while on duty for the Army Reserves in March 1991."  Dr. 
Miley noted that there was no evidence of neurological 
complications of that injury.  Dr. Miley further noted that 
he wanted to emphasize that the appellant's neuropathy would 
appear to bear no relationship to the appellant's traumatic 
injury and the subsequent chronic pain complaints.  

The appellant was examined by Dr. W. Keith Kahle in November 
1996.  The appellant reported his March 1991 fall.  Upon 
physical examination, Dr. Kahle noted that the appellant was 
not having any leg pain at this time and that the appellant's 
back was also not particularly painful as compared to other 
occasions.  Dr. Kahle noted that the appellant moved around 
rather gingerly and walked with a normal gait.  There was no 
weakness on heel walking or toe walking.  Spinal mobility was 
limited.  He could bend forward to just past his knees with 
some discomfort in his lower back.  He was not tender to 
palpation in the spine.  Straight leg raising was negative 
bilaterally.  Reflexes were normal in both ankles and heels.  
There was no gross motor deficits.  Dr. Kahle noted that he 
reviewed an x-ray film of the lumbar spine, which was 
unremarkable.  The impression was chronic back pain without 
objective neurologic deficits.  

In a December 1996 letter, Dr. Rutledge stated that the 
appellant had chronic pain syndrome which began with a fall 
in March 1991.

In May 1997, the appellant submitted numerous lay statements 
about the appellant's physical pain and the difficulties he 
now had.

The appellant underwent a VA psychiatric evaluation in June 
1997.  The VA examiner noted that the appellant's claims file 
was not available for review.  She stated that the appellant 
reported that his pain began when he fell on some ice while 
in the military.  She noted that the appellant had not been 
diagnosed with any psychiatric illness.  The VA examiner 
noted the appellant's social history.  She made findings as 
to the appellant's mental status and stated, "No diagnosis" 
as to Axis I, and entered a diagnosis of chronic pain 
syndrome under Axis III.

The appellant underwent a VA examination by an orthopedic 
specialist and a neurologist in October 1997.  In the 
examination report, the VA examiners noted that the 
appellant's medical records from the Madison VA Hospital and 
the claims file had been reviewed extensively and they 
reported the appellant's relevant medical history.  Physical 
examination of the shoulder girdle and back revealed no overt 
evidence of muscular atrophy.  Cervical spine examination 
revealed 45 degrees of flexion, 40 degrees of extension, 
50 degrees of rotation to the left, and 30 degrees of 
rotation to the right.  Examination of the lumbar spine 
revealed 70 degrees of flexion and 0 to 20 degrees of 
extension.  There was tenderness throughout the range of 
motion.  Waddell's signes were 1 out of 5 present.  Upper 
extremity examination showed full motor power for biceps, 
triceps, wrist dorsiflexion, volar flexion, thumb extension, 
and hand intrinsic function.  Sensation was intact to light 
touch throughout the upper extremities.  Triceps, biceps, and 
brachial radialis reflexes were 1+ and symmetric bilaterally.  
There was no evidence of upper extremity spasticity.  Lower 
extremity examination showed tension signs to be absent.  
Strength was 5/5 for quadriceps, hamstrings, ankle 
dorsiflexion, plantar flexion, inversion, eversion, and 
extensor hallucis longus function.  Achilles' tendon and 
patellar tendon reflexes were 2+ and symmetric bilaterally.  
X-rays of the cervical spine and the lumbar spine were 
obtained and were normal, showing no evidence of degenerative 
changes or abnormal alignment.  The impression of the two 
examiners was as follows:

1.  A 46-year-old male with complaints of 
neck, thoracic and low back pain.  We can 
find no objective etiology today to 
explain the patient's complaints.  He has 
no evidence of muscular atrophy and no 
evidence of muscle spasms.  We find no 
neurologic or radicular[-]type symptoms 
which could be related to spinal 
pathology.

2.  With regards to functional loss due 
to pain, the patient does complain of 
pain with most daily activities.  
However, we cannot comment with any 
medical degree of certainty on functional 
loss due to the patient's complaints[,] 
as we cannot find any objective or 
organic etiology for his symptoms.  Of 
note, the patient does admit to two motor 
vehicle accidents, the latest of which 
there are remaining unresolved legal 
issues.  He does indicate he received a 
whiplash[-]type injury with subsequent 
neck pain related to this.  This would 
clearly be a nonservice[-]connected 
issue.

In summary, the patient has chronic neck 
and low back pain which cannot be related 
to any known diagnosis.

It must be noted that the Board remanded these claims in 
November 1998 because (1) the VA examiner who conducted the 
June 1997 psychiatric evaluation had not been afforded an 
opportunity to review the appellant's claims file, which was 
prejudicial to the adjudication process and (2) for the VA 
examiner to explain the diagnosis of chronic pain syndrome in 
Axis III.

The appellant underwent a VA psychiatric evaluation in 
December 1998.  The VA examiner noted that he had 
"extensively reviewed" the appellant's claims file.  The VA 
examiner interviewed the appellant and noted his past medical 
history, social history, and the appellant's mental status.  
The VA examiner explained that there were two diagnoses 
related to pain disorder under the DSM-IV, which were as 
follows:

The first relates to a pain disorder in 
which a psychological component is a 
major contributor, and the general 
medical condition plays a lesser role.  
The second option relates to a pain 
disorder with the psychological factors 
and the general medical con playing more 
equal roles.  Within the DSM-IV[,] there 
is a note for a pain disorder related to 
a general medical condition which clearly 
states that the pain disorder in the last 
instance would not be coded as a DSM-IV 
mental disorder, but is listed within the 
DSM-IV for the purpose of forming a 
differential diagnosis.  The last option 
clearly states that the pain disorder is 
due to a general medical condition, and 
the psychological component is judged to 
play a minimal[,] if any[,] role.  In 
this evaluation, it appears that [the 
appellant] has virtually no psychological 
component of note and would be best 
diagnosed as a chronic pain syndrome due 
to a general medical condition, and this 
would be coded under Axis III.  As such, 
the results of this evaluation agree with 
the multiaxial diagnosis as reported by 
[the VA examiner] in June 1997.

Again, there are no DSM-IV criteria met 
for any Axis I diagnosis in this 
individual.

II.  Analysis

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court") has held that "unless a claimant 
first carries the initial burden of establishing status as a 
veteran or veteran status for the person upon whose military 
service the desired benefits are predicated, the laws 
administered by the Secretary [of Veterans' Affairs] and the 
resources of the VA are not applicable or available."  
Laruan v. West, 11 Vet. App. 80, 85(1998).  The Court also 
has held that a claimant must establish his/her status as a 
veteran by a preponderance of the evidence.  Id. at 84 
(citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991)).

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991) (emphasis added).

This Board Member must point out that the Board must follow a 
controlling decision by the Court, see Laruan, supra, and 
will not knowingly violate a Court holding, although it is 
aware of the intellectual disagreement within the Court as to 
determination of the status of a veteran.

Based on its review of the record, the Board finds that the 
appellant has not shown by a preponderance of the evidence 
that he is a veteran from his period of inactive duty 
training from March 2, 1991, to March 3, 1991.  The appellant 
has not shown by a preponderance of the evidence that he has 
a either a physical or psychiatric disability from an injury 
that occurred during a period of inactive duty training on 
March 3, 1991.  Therefore, he does not meet the status of a 
veteran.  See Laruan, supra.  

The evidence establishes that the appellant sustained a back 
contusion on March 3, 1991.  In a March 1996 rating decision, 
the RO defined a contusion as a bruise and cited Dorland's 
Illustrated Medical Dictionary 26th edition.  The evidence 
against a finding that the appellant has a current disability 
related to the March 1991 fall follow.

Initially, Dr. Rutledge gave the appellant a diagnosis of 
multiple contusions.  He later noted that the appellant's 
pain had not improved and that the appellant had "seemingly 
inconsistent tenderness" upon physical examination.  He 
noted in July 1991 that the appellant seemed to have a 
significant physiologic impairment.  In early 1992, the 
appellant continued to complain of back pain.  In June 1992, 
Dr. Rutledge stated that the appellant had chronic back pain, 
but noted that the etiology of the back pain was "really not 
clear."  He further noted that, "Unfortunately, there have 
been no physical findings to correlate with the severity of 
his pain."  In August 1992, Dr. Rutledge stated that he 
suspected that there may be a strong psychological component 
to the appellant's pain since the appellant was under a lot 
of stress financially.  In March 1995, Dr. Rutledge noted 
that the appellant was able to move better than most people 
with low back pain.  He further noted that the appellant was 
able to remove both shoes while sitting on the end of the 
table by bringing his foot up to the table level on each 
side.

The Board is aware that the Dr. Rutledge later entered a 
diagnosis of chronic pain syndrome, which he related to the 
appellant's March 1991 fall.  Dr. Rutledge does not state 
whether the diagnosis that would fall within the DSM-IV 
criteria or if it was due to the appellant's general medical 
condition.  Regardless, even not knowing the intent of Dr. 
Rutledge's diagnosis, the Board find that the evidence of 
record outweighs Dr. Rutledge's diagnosis of chronic pain 
syndrome as a result of the March 1991 injury.

In April 1992, Dr. Chan determined after examining the 
appellant that he had generalized symptoms of pain, but with 
a negative neurologic examination.  She stated that it was 
her impression that the appellant sustained a soft tissue 
injury and that by history and examination, she saw no 
evidence of nerve root injury or nerve root impingement.  
This medical opinion is against the appellant's claim that he 
developed any more than a soft tissue injury from the slip-
and-fall incident in March 1991.

In September 1991, the appellant underwent a VA examination.  
Following the physical examination, the VA examiner 
determined that the appellant had chronic neck and back pain 
of unclear etiology, which was unassociated with nerve 
deficits or objective findings on examination or imaging.  X-
rays taken of the cervical spine and the lumbar spine were 
negative.  An MRI of the cervical spine was normal.  Again, 
such evidence goes against a finding of a current disability 
as a result of the March 1991 fall.

In January 1992, the appellant was examined by Dr. Vincent.  
Dr. Vincent reported the appellant's history (although it 
must be noted that the appellant failed to tell Dr. Vincent 
of the December 1991 automobile accident, when the car the 
appellant was driving was hit by another car).  She gave an 
impression that the appellant had spine and four extremity 
pain secondary to the March 1991 fall; however, she noted 
that the appellant had no neurologic deficit on examination.  
An impression of spine and four extremity pain is not a 
diagnosis of a disability for which service connection may be 
granted.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . ."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
diagnosis of pain is not a disability which has resulted from 
an injury or a disease.  See id.  Dr. Vincent simply reported 
the appellant's pain; however, she noted that the appellant 
had no neurologic deficit upon her examination of the 
appellant's neck and low back.  Such evidence is against the 
appellant's claim that he has current disabilities from his 
March 1991 injury.

In April 1993, the appellant underwent psychological testing.  
Dr. Hodes determined that the appellant had pain syndrome 
with somatic focusing and that the appellant had apparent 
learned pain behaviors.  Dr. Hodes was unsure as to what 
psychosocial factors contributed to producing the appellant's 
pain complaints.  However, he did not relate the appellant's 
pain syndrome to his fall in March 1991.  Such evidence is 
against a finding of a current disability related to the 
March 1991 fall.

The appellant underwent an examination by Dr. Chosy in April 
1993.  Dr. Chosey examined the appellant and reported the 
appellant's history and current complaints.  He stated that 
he was puzzled by the appellant's continuing symptoms and 
reported degree of severity.  He determined that based upon 
physical examination of the appellant, he had a mild 
myofascial syndrome, but that he really believed that the 
appellant had a somatiform pain disorder.  It was his 
determination that the appellant did not meet the criteria 
for a diagnosis of depression.  Although Dr. Chosey entered a 
diagnosis, he did not relate it to the appellant's March 1991 
fall.

In November 1995, the appellant underwent a VA examination.  
The VA examiner reported the appellant's history and examined 
the appellant.  The VA examiner determined that the appellant 
had chronic neck and back pain with normal radiographs and 
that the etiology of the appellant's pain was unclear at this 
time.  The VA examiner stated that the appellant did not have 
a history of an examination that would correlate with any 
neurologic compromise.  The VA examiner noted that the 
appellant had a fall in March 1991, but stated he could not 
appreciate any objective findings of a problem in the 
cervical spine or the lumbar spine.  Again, this evidence 
goes against the appellant's claim of current physiologic 
disabilities related to his neck and low back as a result of 
the March 1991 fall.

In December 1995, an electromyography was shown to be normal.  
The nerve conduction study revealed that the appellant had 
bilateral distal median neuropathy at the wrist (which 
correlated with carpal tunnel syndrome) and bilateral distal 
peroneal neuropathies, left greater than right.  There was no 
ongoing denervation, and no convincing evidence of 
radiculopathies.  The RO submitted such results for a medical 
opinion by a VA physician.  In the VA physician's March 1996 
medical opinion, he noted the appellant's history of a fall 
and subsequent treatments.  It was his determination that due 
to the normal neurological examinations in April 1991 and 
September 1991, that the bilateral distal peroneal 
neuropathies found on the December 1995 nerve conduction 
studies were not related to the March 1991 accident.  This 
finding by the VA examiner is against the appellant's claim 
of a current neck disability as being a result of the March 
1991 fall.

The appellant underwent an examination by Dr. Miley in April 
1996.  Dr. Miley noted the appellant's history and examined 
the appellant.  He gave the appellant a diagnosis of 
"[c]hronic pain syndrome which the patient relates to a fall 
on the ice while on duty for the Army Reserves in March 1991.  
No evidence of neurological complications."  Dr. Miley noted 
that the appellant's neuropathy would appear to bear no 
relationship to the appellant's traumatic injury and 
subsequent chronic pain complaints.  Again, this is 
additional evidence against the appellant's claim that he 
incurred a neck disability from the March 1991 fall.

The appellant underwent an examination by Dr. Kahle in 
November 1996.  He examined the appellant and noted his 
history and gave an impression of chronic back pain without 
objective neurologic deficits.  He noted that he had reviewed 
an x-ray film of the lumbar spine and that it was 
unremarkable.  Such lack of objective findings is evidence 
against the appellant's claim of current disabilities as a 
result of the March 1991 fall.  

Finally, the appellant underwent a VA examination by an 
orthopedic specialist and a neurologist in October 1997.  
They thoroughly examined the appellant's medical history and 
his claims file.  They also thoroughly examined the 
appellant.  They stated that they could find no objective 
etiology to explain the appellant's complaints.  They noted 
that the appellant had no evidence of muscular atrophy and no 
evidence of muscle spasms and could find no neurologic or 
radicular-type symptoms which could be related to spinal 
pathology.  They further noted that they could not comment on 
the appellant's functional loss with any degree of medical 
certainty, as they could not find any objective or organic 
etiology for his symptoms.  In summary, they stated that the 
appellant had chronic neck and low back pain which could not 
be related to any diagnosis.

The Board is aware of the diagnoses of chronic pain syndrome; 
however, Dr. Rutledge is the only physician who has 
attributed the diagnosis to the March 1991 fall.  The other 
diagnoses entered by VA examiners and private physicians did 
not provide a nexus between the diagnosis of chronic pain 
syndrome to the March 1991 fall.  This evidence goes against 
the appellant's claim that he developed cervical spine and 
low back disabilities as a result of the March 1991 fall.  
The Board finds that Dr. Rutledge's determination that 
chronic pain syndrome is related to the March 1991 fall is 
outweighed by the other evidence in the claims file, 
particularly the October 1997 examination, which was 
conducted by an orthopedic specialist and a neurologist, in 
which they determined unanimously that the appellant had no 
spinal pathology that could be attributed to a diagnosis.  
The VA examiners and Dr. Rutledge are each competent to make 
medical opinions; however, the Board finds that the 
orthopedic specialist and the neurologist's unanimous opinion 
is inherently more competent than Dr. Rutledge's diagnosis of 
chronic pain syndrome as a result of the March 1991 fall.  
The VA examiners's findings in the October 1997 examination 
report are far more detailed than Dr. Rutledge's findings in 
the numerous medical records.  A diagnosis of chronic pain 
syndrome without clinical findings to substantiate such 
diagnosis has less probative value than the detailed clinical 
findings in the October 1997 examination report.  For the 
reasons stated above, the Board accords the VA examiners's 
opinion more probative weight than Dr. Rutledge's opinion.  
Additionally, the VA examiners's findings of no current 
disability as a result of the March 1991 fall is supported by 
the preponderance of the evidence, which has been layed out 
above.

Although Dr. Rutledge was the appellant's physician for many 
years, the Board must point out that the Court has not 
adopted a treating physician rule which gives the opinions of 
treating physicians greater weight in evaluating veterans' 
claims and which would give Dr. Rutledge's opinion more 
probative weight than that of the VA examiners.  Harder v. 
Brown, 5 Vet. App. 183, 189 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993).

In order for the appellant to fall within the status of a 
veteran for his period of inactive duty training from March 
2, 1991, to March 3, 1991, he would need to establish that he 
has a current neck disability and current low back disability 
as a result of the March 1991 fall, which he has not shown by 
a preponderance of the evidence.  The appellant has shown 
only that he injured his neck and back on March 3, 1991, but 
has not brought forth competent evidence of current neck and 
low back disabilities that resulted from the injury.  The 
preponderance of the evidence is against his claims, and the 
appellant has failed to show by a preponderance of the 
evidence that he is a "veteran" entitled to VA benefits.  
See Laruan, supra.

Lastly, the service records contain a notation that the fall 
was in line of duty.  The Board accepts this fact.  38 C.F.R. 
§ 3.1(m) (1998).  However, there must be more than just an in 
line of duty determination.  There must be residual 
disability.  There is no competent evidence that the service 
department established that the appellant was "disabled" 
from an injury incurred in line of duty, and the Board's 
independent determination is that he was no so disabled for 
the reasons stated above.


ORDER

The claims for service connection for a neck disability and a 
low back disability are dismissed.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

